1GAUDIN, Judge,
dissenting in part.
A tragic set of circumstances led to Christopher’s drowning; however, some things are not clear from the record. Exactly how the young boy got to the swimming pool area is uncertain although he had to have entered either through the rear door of the home or through one of two outside gates. It is probable that if he exited through the rear door of the house, that door was inadvertently or negligently left open by an adult as Christopher was too small to open that door by himself. It is not likely that an adult would have opened the rear door and let Christopher outside unsupervised. The rear door of the house, like the two outside gates, did not have a self-closing device; accordingly, I believe some degree of responsibility should be attributed to State Farm.